1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID DEAN WATKINS,                                 Case No.: 3:19-cv-1000-JAH-WVG
     CDCR #V-04739,
12
                                        Plaintiff,       ORDER DISMISSING FIRST
13                                                       AMENDED COMPLAINT FOR
                          vs.                            FAILING TO STATE A CLAIM AND
14
     JUDGE BERNARD REVAK;                                FOR SEEKING DAMAGES FROM
15   STATE OF CALIFORNIA;                                IMMUNE DEFENDANT PURSUANT
     TALETHA SUITTS,                                     TO 28 U.S.C. § 1915(e)(2)(B)
16
                                                         AND § 1915A(b)
17                                   Defendants.

18
19
20
21
22
23   I.    Procedural History
24         On May 28, 2019, David Dean Watkins (“Plaintiff”), currently incarcerated at the
25   Substance Abuse Treatment Facility (“SATF”) located in Corcoran, California, and
26   proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983. See Compl.,
27   ECF No. 1.
28   ///
                                                     1
                                                                              3:19-cv-1000-JAH-WVG
1          Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when
2    he filed his Complaint; instead, he filed a Motion to Proceed In Forma Pauperis (“IFP”)
3    pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
4          On July 3, 2019, the Court GRANTED Plaintiff’s Motion to Proceed IFP but
5    simultaneously DISMISSED his Complaint for failing to state a claim upon which relief
6    could be granted and for seeking money damages against immune defendants. (ECF No.
7    3 at 9-10.) Plaintiff was granted leave to file an amended pleading in order to correct the
8    deficiencies of pleading identified in the Court’s Order. (Id.) On August 2, 2019,
9    Plaintiff filed his First Amended Complaint (“FAC”). (ECF No. 4.)
10   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
11         A.     Standard of Review
12         Because Plaintiff is a prisoner and is proceeding IFP, his FAC requires a pre-
13   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
14   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
15   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
16   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
17   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
18   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
19   the targets of frivolous or malicious suits need not bear the expense of responding.’”
20   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
21   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
22         “The standard for determining whether a plaintiff has failed to state a claim upon
23   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
24   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
25   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
26   Cir. 2012) (screening pursuant to § 1915A “incorporates the familiar standard applied in
27   the context of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6)”).
28
                                                  2
                                                                              3:19-cv-1000-JAH-WVG
1          Rule 12(b)(6) requires a complaint to “contain sufficient factual matter, accepted
2    as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
3    662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121. Detailed
4    factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause
5    of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at
6    678. “Determining whether a complaint states a plausible claim for relief [is] ... a context-
7    specific task that requires the reviewing court to draw on its judicial experience and
8    common sense.” Id. The “mere possibility of misconduct” or “unadorned, the defendant-
9    unlawfully-harmed me accusation[s]” fall short of meeting this plausibility standard. Id.;
10   see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
11         B.     42 U.S.C. § 1983
12         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
13   elements: (1) that a right secured by the Constitution or laws of the United States was
14   violated, and (2) that the alleged violation was committed by a person acting under the
15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
16   1035-36 (9th Cir. 2015).
17         C.     Discussion
18                1. Heck Bar
19         Plaintiff’s FAC is far from clear, but it appears is that he is challenging his
20   conviction following a jury trial in 2003. (See FAC at 3.) Plaintiff requests that this
21   Court “reduce” his sentence and order a “new trial in the interest of justice.” (FAC at 7.)
22   He also seeks $155,000,000 in compensatory and punitive damages. (See id.)
23         First, to the extent Plaintiff seeks damages and injunctive relief based on claims
24   that he was wrongfully convicted, he may not pursue those claims in a civil rights action
25   pursuant to 42 U.S.C. § 1983, without first showing his conviction has already been
26   invalidated. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
27
28
                                                     3
                                                                                  3:19-cv-1000-JAH-WVG
1          In Heck, the Supreme Court held:
2                 in order to recover damages for allegedly unconstitutional
                  conviction or imprisonment, or for other harm caused by
3
                  actions whose unlawfulness would render a conviction or
4                 sentence invalid, a § 1983 plaintiff must prove that the
                  conviction or sentence has been reversed on direct appeal,
5
                  expunged by executive order, declared invalid by a state
6                 tribunal authorized to make such determination, or called into
                  question by a federal court’s issuance of a writ of habeas
7
                  corpus, 28 U.S.C. § 2254. A claim for damages bearing that
8                 relationship to a conviction or sentence that has not been so
                  invalidated is not cognizable under § 1983.
9
10   Id. at 486-87; Washington v. Los Angeles County Sheriff’s Dep’t, 833 F.3d 1048, 1054-55
11   (9th Cir. 2016).
12         “Suits challenging the validity of the prisoner’s continued incarceration lie within
13   ‘the heart of habeas corpus,’ whereas ‘a § 1983 action is a proper remedy for a state
14   prisoner who is making a constitutional challenge to the conditions of his prison life, but
15   not to the fact or length of his custody.’” Ramirez v. Galaza, 334 F.3d 850, 856 (9th Cir.
16   2003) (emphasis added), quoting Preiser v. Rodriguez, 411 U.S. 475, 498-99 (1973)
17   (holding that a writ of habeas corpus is “explicitly and historically designed” to provide a
18   state prisoner with the “exclusive” means to “attack the validity of his confinement” in
19   federal court).
20         Because Plaintiff seeks damages based on an allegedly unlawful sentence, he may
21   not proceed pursuant to § 1983, unless that conviction and/or sentence has already been
22   invalidated. Heck, 512 U.S. at 486-87; Ramirez, 334 F.3d at 855-56 (“Absent such a
23   showing, ‘[e]ven a prisoner who has fully exhausted available state remedies has no
24   cause of action under § 1983.’”), quoting Heck, 512 U.S. at 489.
25         Thus, because Plaintiff does not claim to have already invalidated his sentence by
26   way of direct appeal, executive order, or through the issuance of either a state or federal
27   court writ of habeas corpus, Heck, 512 U.S. at 487, his current FAC must be dismissed in
28   its entirety for failing to state a claim upon which § 1983 relief can be granted.
                                                   4
                                                                               3:19-cv-1000-JAH-WVG
1                 2.     Rooker Feldman Doctrine
2          Additionally, it appears that Plaintiff is seeking a ruling from this Court essentially
3    overturning a California State Court decision. However, this is not a viable form of relief
4    in this action. The Rooker-Feldman doctrine provides that “‘a losing party in state court
5    is barred from seeking what in substance would be appellate review of the state judgment
6    in a United States District Court, based on the losing party’s claim that the state judgment
7    itself violates the loser’s federal rights.’” Doe v. Mann, 415 F.3d 1038, 1041 (9th Cir.
8    2005) (quoting Johnson v. De Grandy, 512 U.S. 997, 1005-06 (1994)); see District of
9    Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 & 486 (1983); Rooker v.
10   Fidelity Trust Co., 263 U.S. 413, 416 (1923).
11         Review of state court decisions may only be conducted in the United States
12   Supreme Court. Feldman, 460 U.S. at 476 & 486; Rooker, 263 U.S. at 416; see 28
13   U.S.C. § 1257. The Rooker-Feldman jurisdictional bar applies even if the complaint
14   raises federal constitutional issues. Feldman, 460 U.S. at 483 n.16 & 486; Henrichs v.
15   Valley View Development, 474 F.3d 609, 613 (9th Cir. 2007). More specifically, the bar
16   applies if the challenge to the state court decision is brought as a § 1983 civil rights
17   action. See Branson v. Nott, 62 F.3d 287, 291 (9th Cir. 1995); Worldwide Church of God
18   v. McNair, 805 F.2d 888, 893 n.4 (9th Cir. 1986).
19         A complaint challenges a state court decision if the constitutional claims presented
20   to the district court are “inextricably intertwined” with the state court’s decision in a
21   judicial proceeding. Feldman, 460 U.S. at 483 n.16. “[T]he federal claim is inextricably
22   intertwined with the state court judgment if the federal claim succeeds only to the extent
23   that the state court wrongly decided the issues before it.” Pennzoil Co. v. Texaco Inc.,
24   481 U.S. 1, 25 (1987)(Marshall, J., concurring); see also Worldwide Church of God, 805
25   F.2d at 891-92.
26         Because Plaintiff appears to seek this Court’s assistance in overturning orders
27   made by state court judges based on the same claims brought in this action, his claims are
28
                                                    5
                                                                                3:19-cv-1000-JAH-WVG
1    inextricably intertwined with the state court proceedings, and are barred by the Rooker-
2    Feldman doctrine.
3                 4.     Eleventh Amendment
4          Plaintiff also names the “State of California” as a Defendant. (Compl. at 1, 2.)
5    The Eleventh Amendment bars suits against a state, absent the state’s affirmative waiver
6    of its immunity or congressional abrogation of that immunity. Krainski v. Nev. ex rel. Bd.
7    of Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010) (“The
8    Eleventh Amendment bars suits against the State or its agencies for all types of relief,
9    absent unequivocal consent by the state.”) (internal citations omitted). The Ninth Circuit
10   has recognized that “[t]he State of California has not waived its Eleventh Amendment
11   immunity with respect to claims brought under § 1983 in federal court, and the Supreme
12   Court has held that § 1983 was not intended to abrogate a State’s Eleventh Amendment
13   immunity.” Brown v. California Dep’t of Corrections, 554 F.3d 747, 752 (9th Cir. 2009);
14   see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67, 71 (1989) (“We cannot
15   conclude that § 1983 was intended to disregard the well-established immunity of a State
16   from being sued without its consent. […] We hold that neither a State nor its officials
17   acting in their official capacities are ‘persons’ under § 1983.”).
18         Accordingly, the Court dismisses the State of California as a party to this action
19   sua sponte pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) as barred by the
20   Eleventh Amendment.
21         F.     Leave to Amend
22         Plaintiff has already been provided a short and plain statement of his pleading
23   deficiencies, as well as an opportunity to amend those claims to no avail. See ECF No. 3.
24   Therefore, the Court denies further leave to amend as futile. See Gonzalez v. Planned
25   Parenthood, 759, F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of amendment can, by itself,
26   justify the denial of ... leave to amend.’”) (quoting Bonin v. Calderon, 59 F.3d 815, 845
27   (9th Cir. 1995)); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir.
28   2009) (“[W]here the plaintiff has previously been granted leave to amend and has
                                                   6
                                                                              3:19-cv-1000-JAH-WVG
1    subsequently failed to add the requisite particularity to its claims, [t]he district court’s
2    discretion to deny leave to amend is particularly broad.” (internal quotation marks
3    omitted) (second alteration in original)).
4    III.   Conclusion and Order
5           Accordingly, the Court:
6           1)         DISMISSES this civil action without further leave to amend for failure to
7    state a claim upon which § 1983 relief can be pursuant to 28 U.S.C. § 1915(e)(2)(B) and
8    § 1915A(b);
9           2)     CERTIFIES that an IFP appeal would not be taken in good faith pursuant
10   to 28 U.S.C. § 1915(a)(3), and
11          3)     DIRECTS the Clerk of Court to enter a final judgment of dismissal and to
12   close the file.
13          IT IS SO ORDERED.
14   Dated: August 22, 2019
15                                                 HON. JOHN A. HOUSTON
                                                   United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     7
                                                                                  3:19-cv-1000-JAH-WVG
